Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the prior art of record Lee (US 2012/0296512)
Regarding claims 1, 3, and 12 the prior art discloses a controlling method of a battery comprising:
Learning an artificial neural network (par 43) to obtain first characteristic data inside the battery (see battery in one or more of title, fig 6-7, 9, data inside the battery is one or more of  state of health (abstract), battery life, physical characteristics of battery, battery remaining power/mobility, battery temperature, battery electrochemical, battery impedance, battery data (par 40, 45, 49, 55)) corresponding to first input and output data (the first input and output data includes at least one of voltage, current, and temperature (fig 9)); 
Collecting (by one or more of POWER MANAGEMENT SYSTEM, MOBILITY MANAGEMENT SYSTEM disclosed in fig 1, 6-12) second input and output data for a period of time of operation of the EV (par 24),current, voltage, temperature of the battery will change over time and affects the health of the battery (par 49)) by charging or discharging the battery (battery in electrically-powered vehicle (EV22)  shown fig 1 and 6-12) based on the obtained first characteristic data and user's usage environment information (see one or more of user environment conditions, user driving range/ behavior/ information /habits/ characteristics/ road conditions/ destinations, disclosed in one or more of fig 1, 10-12); 
Updating a parameter (the parameter to be updated includes at least one of an average value and a variance value (i.e., variety of parameters, moving average, varying distance/routing (par 4, 43, 49)) of the artificial neural network based on the collected second input and output data; and 
Learning (by Online learning algorithm, intelligent analysis system (par 44, fig 11)) the artificial neural network to obtain second characteristic data inside the battery corresponding to the collected second input and output data based on the updated parameter.
(Claim 2) wherein the artificial neural network is a Gaussian process regression neural network (par 43)
(Claim 4) wherein the first input and output data includes one of training data and the collected second input and output data (see one or more of fig 1, 6-12) 
(Claim 5) wherein the usage environment information includes at least one of a driving distance per driving, whether to drive at a high speed, an amount of electricity used per hour, and frequency in use of air conditioner or heater (see at least one of driving behavior, driving distance, driving range, driving characteristic, speed driving highway versus side street, user destination (par 24, 41, 44, 47))
(Claim 6) wherein the first characteristic data and the second characteristic data include at least one of electron conductivity, solid diffusion rate, reaction rate constant of exchange current, torsion degree, porosity, electrolyte concentration, electrolyte conductivity, electrolyte diffusion coefficient, ratio of cation in cation and anion conductivity, the degree of misalignment as the capacity of the positive electrode/negative electrode degenerates, and the degree of decrease in the capacity of the positive electrode /negative electrode (par 40)
(Claim 7) obtaining a control value (i.e., one or more of level of mobility, remaining mobility, remaining usefulness of batter, remaining battery power, health/performance of battery, driving range, required mobility, remaining-useful life of the battery,  disclosed in one or more par 8-9, 35-43, 46-49, 51-53, 55) based on the obtained first characteristic data and usage environment information; and obtaining the second input and output data by charging or discharging the battery (one or more of par 25, 41, 45, 49, 52-53) according to the obtained control value.
(Claim 8) wherein the control value is obtained using model predictive control MPC 
(I.e., see  one or more of: mobility analysis module estimates mobility (abstract),mobility analysis module also receives data from the intelligent analysis system .., and, with the data from the feature extraction module 154, analyzes and predicts a mobility of the EV 22 (par 37-38, performance prediction may include one or more of AutoRegressive Moving Average ("ARMA"), Elman recurrent neural network, fuzzy logic, and match matrix (par 43), estimate/calculate  required/remaining mobility (fig 12))
(Claim 9) obtaining SOC of the battery based on the first input and output data; and obtaining the second input and output data by charging or discharging the battery based on the obtained SOC of the battery and the usage environment information (par 5, 49, 1, fig 9-12)).
(Claim 10) controlling to display the obtained SOC of the battery and corresponding information on a display unit (see one or more of:  display, Human machine Interface (HMI), visual display, customized visualization, interactive display in one or more of abstract, summary, fig 1, 5, par 30, 39); and controlling to charge or discharge the battery according to a command responsive to the corresponding information.
(Claim 11) learning (by Online learning algorithm, intelligent analysis system (par 44, fig 11)) to obtain second characteristic data inside the battery (i.e., one or more of state of health, remaining usefulness/power/mobility/life of battery, battery performance (disclosed in one or more of par 8, 30, 35, 40, 43, 49-53, 55) corresponding to the collected second input and output data and the first characteristic data.
Claims 13-20 recite similar subject matter and rejected for the same reason.





s 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by the prior art of record Owen (US 2020/0303938) 
Regarding claims 1, 3, and 12 the prior art discloses a controlling method of a battery comprising:
Learning an artificial neural network (par 23-24, 26, 28-30) to obtain first characteristic data inside the battery (see battery in one or more of title, fig 1, 8, first characteristic data inside the battery is one or more of:  battery charge percentage, state of health, state of charge (par 11, 13, 15, 17), battery power technology (par 14), state of charge (par 23, 31-34, 44-54)) corresponding to first input and output data (the first input and output data includes at least one of voltage, current, and temperature (see one or more of fig 2-7, par 2, 17, 51)); 
Collecting second input and output data for a period of time ( hours, days, week, see fig 2-7 and/or par 22, 47, 52-53) by charging or discharging the battery based on the obtained first characteristic data and user's usage environment information (see one or more of par 13, 15, 23-24, 31-33) ; 
Updating a parameter (the parameter to be updated includes at least one of an average value and a variance value (i.e., one or more of demand differing, usage behavior differs (par 4, 7, 9), parameters such as battery charge percentage, state of health (par 11), different physical parameters of user of electronic device (par 17), deviating user behavior (par 19), deviating battery demand, deviation duration (par 61-62, 68-69)) of the artificial neural network based on the collected second input and output data; and 
Learning (see machine learning/training,  model train, neural network train (par 13, 22-27, 29-31, 49, 65-67), user behavior learned (par 44), learn usage pattern (par 52), re-train, re-learn (par 55)) the artificial neural network to obtain second characteristic data inside the battery corresponding to the collected second input and output data based on the updated parameter.
(Claim 2) wherein the artificial neural network is a Gaussian process regression neural network (par 29)
(Claim 4) wherein the first input and output data includes one of training data and the collected second input and output data (see machine learning/training,  model train, neural network train (par 13, 22-27, 29-31, 49, 65-67), user behavior learned (par 44), learn usage pattern (par 52), re-train, re-learn (par 55)).
at least one of a driving distance per driving, whether to drive at a high speed, an amount of electricity used per hour, and frequency in use of air conditioner or heater (par 17).
(Claim 6) wherein the first characteristic data and the second characteristic data include at least one of electron conductivity, solid diffusion rate, reaction rate constant of exchange current, torsion degree, porosity, electrolyte concentration, electrolyte conductivity, electrolyte diffusion coefficient, ratio of cation in cation and anion conductivity, the degree of misalignment as the capacity of the positive electrode/negative electrode degenerates, and the degree of decrease in the capacity of the positive electrode /negative electrode (par 29).
(Claim 7) obtaining a control value (Usage/user pattern/behavior, battery demand (see one or more of abstract, par 6, 13, 15, 19-24, 31-33, 43-44, 49-50, 53), future usage, state of charge (par 23, 58-61, 67-68)) based on the obtained first characteristic data and usage environment information; and obtaining the second input and output data by charging or discharging the battery according to the obtained control value.
(Claim 8) wherein the control value is obtained using model predictive control MPC (see prediction machine in fig 1,  Predictive model (par 50), and predictive regarding one or more of management, battery demand, user behavior, user actions, power control, SOC, electronic device, as disclosed in many locations in the prior art.
(Claim 9) obtaining SOC (par 17, 23, 31-34, 44-47, 52-54, 60-61, 68-70) of the battery based on the first input and output data; and obtaining the second input and output data by charging or discharging the battery based on the obtained SOC of the battery and the usage environment information SOC (par 17, 23, 31-34, 44-47, 52-54, 80-61, 68-70)
(Claim 10) controlling to display the obtained SOC of the battery and corresponding information on a display unit (see DISPLAY SUBSYSTEM in fig 1, graphical model in par 29-30, graphical user interface in par 40); and controlling to charge or discharge the battery according to a command responsive to the corresponding information.
(Claim 11)  learning (see machine learning/training,  model train, neural network train (par 13, 22-27, 29-31, 49, 65-67), user behavior learned (par 44), learn usage pattern (par 52), re-train, re-learn (par 55)) to obtain second characteristic data inside the battery corresponding to the collected second input and output data and the first characteristic data (par 13, 22-27, 29-31, 49, 52, 55, 65-67)


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851